MEMORANDUM **
This is a petition for review of a denial of a motion to reopen before the Board of Immigration Appeals (BIA).
A review of the record and the opening brief indicates that the questions raised in this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 *708(9th Cir.1982) (per curiam). The BIA did not abuse its discretion in denying petitioner’s untimely motion to reopen where petitioner filed her motion to reopen almost one and a half years after the BIA’s final order of removal. See Rodriguez-Lariz v. INS, 282 F.8d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion). Motions to reopen must be filed no later than 90 days after the final order of removal is entered. See 8 C.F.R. § 1003.2(c). Accordingly, respondent’s motion to dismiss is construed as a motion for summary denial of this petition for review. So construed, the motion is granted.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.